BUTZNER, Senior Circuit Judge,
concur- . in Par* an<^ dissenting in Par^:
I concur in Parts I and II of the court’s opinion. I dissent from Part III.
Mrs. Nancy Melton, called as a juror for the trial of Larry Darnell Williams, unequivocally answered that she could return a verdict of guilt or innocence in accordanee with the instructions of the court. *136She also said in response to questions about whether she could recommend the death penalty in accordance with the law, “I am not sure that I could.”
Appellate courts are obliged to give due deference to a state trial judge's findings of fact in the selection of a jury. Patton v. Yount, — U.S. —, 104 S.Ct. 2885, 81 L.Ed.2d 847 (1984). But the record does not support the assumption that the trial judge found that Mrs. Melton’s response meant “no.” He made no finding that this was so; instead, without explication, over the accused’s objection, he granted the prosecutor’s motion to exclude her from the jury for cause. What cause? Her response that she was “not sure” that she could follow the law and recommend the death penalty. The fanciful notion, unsupported by the record, that “ ‘I’m not sure’ bears a different connotation in different parts of the country” and that it could mean “yes” or “no” is a slim reed on which to base reversal of the judgment of the district court.
Even the prosecutor does not primarily rely on speculation that Mrs. Melton’s answer meant “no.” The state’s brief properly recognizes that the facts raise the issue of the “uncertain juror,” and it is on this factual premise that the state seeks reversal as a matter of law undergirded by the principle that an appellate court must defer to the discretion of the trial judge. The state’s brief has the virtue of squarely facing a difficult question in a clear factual context, but I am unable to accept its claim that the Constitution sanctions exclusion of Mrs. Melton from the jury.
More than 15 years ago, the Supreme Court explained that the sixth and fourteenth amendments limited the state’s power, and consequently a trial judge’s discretion, to exclude jurors in a capital case. In Witherspoon v. Illinois, 391 U.S. 510, 522, 88 S.Ct. 1770, 1777, 20 L.Ed.2d 776 (1968), the Court held that “a sentence of death cannot be carried out if the jury that imposed or recommended it was chosen by excluding veniremen for cause simply because they voiced general objections to the death penalty or expressed conscientious or religious scruples against its infliction.” Expanding on this precept, the Court explained that it applied as well to jurors who indicated that there are some kinds of cases in which they would refuse to recommend capital punishment. The Court also cautioned that “a prospective juror cannot be expected to say in advance of trial whether he would in fact vote for the extreme penalty in the case before him.”
In summary, the Court concluded:
The most that can be demanded of a venireman in this regard is that he be willing to consider all of the penalties provided by state law, and that he not be irrevocably committed, before the trial has begun, to vote against the penalty of death regardless of the facts and circumstances that might emerge in the course of the proceedings. If the voir dire testimony in a given case indicates that veniremen were excluded on any broader basis than this, the death sentence cannot be carried out even if applicable statutory or ease law in the relevant jurisdiction would appear to support only a narrower ground of exclusion____
We repeat, however, that nothing we say today bears upon the power of a State to execute a defendant sentenced to death by a jury from which the only veniremen who were in fact excluded for cause were those who made unmistakably clear (1) that they would automatically vote against the imposition of capital punishment without regard to any evidence that might be developed at the trial of the case before them, or (2) that their attitude toward the death penalty would prevent them from making an impartial decision as to the defendant’s guilt, (emphasis in original)
391 U.S. at 522 n. 21, 88 S.Ct. at 1777 n. 21.
The constitutional limitations upon the exclusion of jurors were also explained in Adams v. Texas, 448 U.S. 38, 49-50, 100 S.Ct. 2521, 2528, 65 L.Ed.2d 581 (1980), where the Court held it was impermissible to exclude jurors who were “unable positively to state whether or not their deliber*137ations would in any way be ‘affected’ ” by the possibility of the death penalty. With respect to these jurors, the Court said, 448 U.S. at 50, 100 S.Ct. at 2529:
But neither nervousness, emotional involvement, nor inability to deny or confirm any effect whatsoever is equivalent to an unwillingness or an inability on the part of the jurors to follow the court’s instructions and obey their oaths, regardless of their feelings about the death penalty.
Tested by the principles explained in Witherspoon and Adams, the judgment of the district court should be affirmed. A juror’s uncertainty about imposing the death penalty does not establish that the juror is unable or unwilling to vote for death in accordance with the law and the facts. Mrs. Melton indicated only that she was unsure about whether she could impose the death penalty in accordance with the court’s instructions. She never unequivocally said she was unable or unwilling to discharge this function of the jury. Nor did she make it unmistakably clear that she would automatically vote against the imposition of capital punishment. Her uncertainty established that she was unable to deny or confirm that her deliberations would be affected by the possibility of the death penalty. But the doubts she expressed are not equivalent to an unwillingness or an inability to follow the court’s instructions.
In Witherspoon, 391 U.S. at 516 n. 9, 88 S.Ct. at 1774 n. 9, the Court noted: “Unless a venireman states unambiguously that he would automatically vote against the imposition of capital punishment no matter what the trial might reveal, it simply cannot be assumed that that is his position.” Consequently, it is manifest that the trial judge’s exclusion of Mrs. Melton for cause cannot be sustained on the assumption that her uncertainty demonstrated that she would “automatically vote against the imposition of capital punishment no matter what the trial might reveal.” 391 U.S. at 516 n. 9, 88 S.Ct. at 1774 n. 9.
The district court analyzed the principles set forth in Witherspoon and Adams. Applying these principles to the facts of Williams’s case, it reached the conclusion that Mrs. Melton was improperly excluded from the jury for cause. See Keeton v. Garrison, 578 F.Supp. 1164, 1187-91 (W.D.N.C. 1984) (supplemental opinion, Williams v. Rice). In dissent, Justice Exum also concluded that exclusion of this juror was error. See State v. Williams, 305 N.C. 656, 691, 292 S.E.2d 243, 264 (1982), incorporating State v. Pinch, 306 N.C. 1, 49-56, 292 S.E.2d 203, 236-40 (1982) (Exum, J., dissenting).
In agreement with these opinions and for the reasons explained in this dissent, I would affirm the judgment of the district court, which invalidated the sentence imposed on Williams. Because I have concurred in Parts I and II of the court’s opinion, I would affirm his conviction.